Thompson, J.
(concurring specially) — I concur in the result of the majority opinion and in its reasoning and authorities, except for Division III. Here there is an implication that if there was a sufficient showing of the truck operating costs relief may be granted in a proper case on the ground that the proposed rates are unfair to a competing industry. I think this is not the law. I find nothing in our statutes which permits the commission to strike down a rate because it is unfair to a competitor.
In 1940 the Congress of the United States, by statute, directed the Interstate Commerce Commission to “preserve to each form of transportation its inherent advantages.” It was recognized there must be statutory authority for considering rates charged by competing carriers. We have no such statute. It is of interest to note that in 1958 the Congress disavowed its former action. In the Transportation Act of 1958 it is now provided: “Rates of a carrier shall not be held up to a particular level to protect the traffic of any other mode of transportation.”
I realize determination of the points discussed is not necessary for the decision made. But I think we should not leave room for an inference that the commission has power to fix rates in order to protect other competing carriers.